In the

     United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
 
No. 17‐3390 
GREGORY AREGOOD, JR., et al., 
                                                 Plaintiffs‐Appellants, 

                                 v. 

GIVAUDAN FLAVORS CORPORATION, 
et al., 
                                             Defendants‐Appellees. 
                    ____________________ 

        Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division  
      No. 1:14‐cv‐00274‐SEB‐TAB — Sarah Evans Barker, Judge. 
                    ____________________ 

     ARGUED JUNE 1, 2018 — DECIDED SEPTEMBER 13, 2018 
                  ____________________ 
    Before RIPPLE, KANNE, and BRENNAN, Circuit Judges.  
    BRENNAN, Circuit Judge. More than twenty current and for‐
mer employees at the ConAgra microwave popcorn plant in 
Rensselaer, Indiana sued various manufacturers and suppli‐
ers of butter flavorings that contained the chemical diacetyl, 
which if inhaled can cause a respiratory disease called “pop‐
corn lung.” All defendants were dismissed except Givaudan 
Flavors  Corporation  (“Givaudan”),  a  long‐time  supplier  to 




                                              
2                                                      No. 17‐3390 

the plant, which faced claims under Indiana product liability 
law for strict liability, failure to warn, negligence, and design 
defect.  
    Givaudan  moved  for  and  eventually  received  summary 
judgment in full. The employee plaintiffs appeal, contending 
that the district court erred in reviewing the evidence and ap‐
plying the  law. Summary judgment for the flavor manufac‐
turer  Givaudan  is  proper  on  many  of  plaintiffs’  claims,  but 
not that Givaudan failed to warn plaintiffs that its products 
contained  a  dangerous  substance.  Whether  an  exception  to 
that duty to warn—the sophisticated intermediary doctrine—
applies to the employer ConAgra and exonerates Givaudan is 
a fact question, so we remand for trial on that claim. 
                          I. Background 
    As we review summary judgment in favor of the movant 
Givaudan, we consider undisputed facts, all reasonable infer‐
ences from undisputed facts are drawn in favor of the non‐
movant  employees,  and  we  view  disputed  evidence  in  the 
light most favorable to the employees. See Anderson v. Liberty 
Lobby, Inc., 477 U.S. 242, 255 (1986); Weigle v. SPX Corp., 729 
F.3d 724, 730 (7th Cir. 2013). 
A. Factual 
    The employee plaintiffs are all current or former workers 
at the Orville Redenbacher microwave popcorn plant in Rens‐
selaer, Indiana. Their employer is or was ConAgra (a division 
of ConAgra Snack Food Group, not a party to this case). The 
No. 17‐3390                                                                   3

employees  worked  at  ConAgra  when  Givaudan1  manufac‐
tured and supplied to ConAgra butter flavorings containing 
diacetyl, an organic additive with a buttery flavor. In the early 
1990s, Givaudan began supplying these flavorings with diac‐
etyl  to  ConAgra  for  use  in  its  plants,  and  by  the  mid‐2000s 
Givaudan had sold these flavorings to ConAgra for use at its 
Rensselaer plant.2  
   Exposure  to  diacetyl,  the  employees  allege,  resulted  in 
their developing respiratory illnesses. When inhaled, diacetyl 
can  cause  bronchiolitis  obliterans—commonly  referred  to  as 
ʺpopcorn  lungʺ—the  inflammation  and  obstruction  of  the 
smallest  airways  of  the  lungs.  Symptoms  of  this  disease  in‐
clude a dry cough, shortness of breath, wheezing, fatigue, and 
can lead to worse personal injuries. 
      In  support  of  their  claims,  the  employees  have  offered 
opinions of various expert witnesses. An occupational physi‐
cian opined that the levels of diacetyl in the air at the Rensse‐
laer plant when plaintiffs worked there likely caused bronchi‐
olitis obliterans. Another doctor examined the plaintiffs and di‐
agnosed  them  with  flavoring‐induced  bronchiolitis  obliterans 
caused by exposure to diacetyl at the Rensselaer plant. An ep‐
idemiologist and occupational physician who had reviewed 
the  documentary  and  testimonial  record  opined  Givaudan 
                                                 
1 Givaudan Flavors Corporation is the successor to several predecessors‐
in‐interest, including Tastemaker, Fries & Fries, Inc., Givaudan Roure Fla‐
vors Corporation, Givaudan Roure Corporation, Givaudan Corporation, 
and Roure Corporation. We refer collectively to the current company and 
its corporate predecessors as “Givaudan.” 

2  Givaudan  also  makes  diacetyl‐free  butter  flavorings,  and  has  done  so 
since 1991.  
4                                                      No. 17‐3390 

should have known that diacetyl caused lung disease, as well 
as that Givaudan withheld from ConAgra the health risks of 
its butter flavoring. 
    “Popcorn lung” has been an issue in the microwave pop‐
corn industry since at least the early 2000s when bronchiolitis 
obliterans  was  discovered  at  a  microwave  popcorn  plant  in 
Missouri (not owned or operated by ConAgra). In 2001, The 
Wall Street Journal published an article on that outbreak, and 
a federal health agency began a study to try to determine its 
cause. After the Missouri occurrence and the national press, 
ConAgra inspected its Rensselaer plant and concluded that its 
processes  and  ventilation  systems  were  different.  ConAgra 
wrote  to  its  Rensselaer  employees  about  the  differences  be‐
tween the plants, concluding that ConAgra’s employees did 
not face the same risks as in Missouri. Still, ConAgra devel‐
oped  procedures  for  breathing  tests  for  its  employees,  and 
also cooperated with the federal health study, including im‐
plementing  the  study’s  recommendation  of  ventilation  im‐
provements. 
    Givaudan knew about diacetyl and its harmful effects be‐
fore  the  Missouri  outbreak,  the  attendant  publicity,  and  the 
federal  health  study.  In  the  mid‐1980s,  Givaudan  learned 
from its trade association that inhaling diacetyl was “harm‐
ful” and “capable of producing system toxicity.” In the 1990s, 
three employees at Givaudan’s plant in Cincinnati were diag‐
nosed with bronchiolitis obliterans, and one died. In response, 
Givaudan retained an occupational physician who confirmed 
that the two surviving employees had contracted the disease. 
That  physician  recommended  further  investigation  into  the 
cause  of  the  disease,  but  he  was  terminated.  Givaudan  was 
sued twice for claims of lung injury from diacetyl exposure.  
No. 17‐3390                                                           5

    Givaudan also responded to these diagnoses by promul‐
gating procedures designed to reduce the risk of personal in‐
juries  from  the  use  and  handling  of  diacetyl.  Those  proce‐
dures required that “[w]henever liquid [d]iacetyl or a product 
where  liquid  [d]iacetyl  is  present  is  to  be  used,  a  respirator 
with chemical resistant gloves must be worn.” Further, “[a]ny 
room  containing  [d]iacetyl  in  a  liquid  state  must  be  labeled 
respirator required.” 
     Givaudan  likewise  developed  and  implemented  an  em‐
ployee protection program. To do so, Givaudan hired three 
physicians  from  the  University  of  Cincinnati,  who  were  re‐
quired to sign confidentiality agreements. A pulmonary toxi‐
cologist testified it was “somewhat fair” to say he was unable 
to  fully  investigate  the  circumstances  at  Givaudan’s  plant. 
That doctor concluded Givaudan did not want to identify the 
precise nature of the problem, and did not want him to put 
anything in writing. An occupational physician stated he had 
narrowed the chemicals suspected of causing the outbreak “to 
a manageable list that could have been investigated,” and he 
had  offered  the  resources  of  the  University  of  Cincinnati  to 
conduct the study, but Givaudan did not give him the green 
light. Givaudan documents suggest the list of chemicals sus‐
pected as the cause of the bronchiolitis obliterans outbreak was 
narrowed to three, including diacetyl. One of these physicians 
testified that Givaudan limited the resources used to discover 
the cause of the outbreak, and that he was under pressure to 
not let employees know of any danger.  
   The parties dispute what information the flavor manufac‐
turer  Givaudan  gave  to  the  employees’  company  ConAgra 
about diacetyl and how it should be handled. Federal Occu‐
6                                                        No. 17‐3390 

pational  Safety  and  Health  Administration  regulations  re‐
quire chemical manufacturers such as Givaudan to evaluate 
and  to  classify  each  product  sold  and  to  provide  with  the 
product  a  “material  safety  data  sheet.”  29  C.F.R. 
§ 1910.1200(g)(5)  (2018).  Data  sheets  accompanied  Givau‐
dan’s  shipments  of  butter  flavoring  containing  diacetyl  to 
ConAgra. Those sheets did not disclose how much (or even 
if) diacetyl was present in certain flavors, as Givaudan con‐
sidered  that  information  a  trade  secret.  The  data  sheets  did 
not include warnings that inhalation of fumes from butter fla‐
vorings made with diacetyl could cause permanent lung in‐
jury  or  bronchiolitis  obliterans.  While  Givaudan  informed 
ConAgra  generally  that  inhalation  of  the  butter  flavoring 
could be “irritating to nose, throat, and lungs,” Givaudan also 
stated on the sheet that the flavoring had “no known health 
hazards.”  
    Givaudan  supplemented  the  language  in  the  material 
safety  data  sheets  over  the  time  it  sold  butter  flavorings  to 
ConAgra. Givaudan added that “ventilation meeting accepta‐
ble standards was recommended,” but it did not say employ‐
ees handling the flavoring with diacetyl should wear respira‐
tors, unless they were responding to spills or leaks. For “per‐
sonal protection,” the material safety data sheet stated, “res‐
piratory  protection  is  not  normally  required”  in  well  venti‐
lated areas, although in confined or poorly ventilated areas or 
if material is toxic by inhalation, “the use of approved respir‐
atory protection is recommended.”  
    Givaudan’s material safety data sheets did not state that 
the  flavorings  were  hazardous.  Givaudan’s  toxicologist  has 
admitted that OSHA required Givaudan, for any flavor con‐
taining more than one percent of a hazardous chemical, to list 
No. 17‐3390                                                         7

in  the  material  safety  data  sheet  any  health  hazards  and  to 
give  safety  instructions  for  that  chemical.  Givaudan  sold 
ConAgra  five  butter  flavorings  which  contained  more  than 
one percent diacetyl.  
    While diacetyl was not listed on the material safety data 
sheets, ConAgra was aware that Givaudan’s butter flavorings 
contained the additive. ConAgra was not aware, however, of 
all the components of the butter flavorings and the levels of 
diacetyl  they  contained.  ConAgra’s  representative  testified 
ConAgra  understood  the  butter  flavorings  bought  from 
Givaudan were safe for its workers. ConAgra expected that 
“flavor companies would disclose all the hazard information 
that they possessed about flavors that were being provided to 
ConAgra,” and ConAgra relied on “flavor suppliers to tell if 
there was a particular hazard that could happen to” their em‐
ployees. ConAgra represented to its employees that it strictly 
followed ingredient manufacturers’ instructions for the han‐
dling and use of all ingredients.  
B. Procedural	
    The employees brought a multiple count complaint in In‐
diana  state  court  asserting  Givaudan  (and  other  defendants 
since  dismissed)  were  liable  for  their  injuries  based  on 
(1) strict liability for providing a defective product, (2) failure 
to  warn  about  the  butter  flavoring  causing  respiratory  dis‐
ease,  (3)  common  law negligence, and (4) defective product 
design,  under  both  Indiana  common  law  and  the  Indiana 
Product  Liability  Act  (“the  Act”),  IND.  CODE  §  34‐20‐1‐1 
through  § 34‐20‐9‐1.  The  defendants  removed  the  case  to 
Indiana  federal  court  under  diversity  jurisdiction;  28  U.S.C. 
§§ 1332, 1441. Indiana law governs all of plaintiffs’ claims. Erie 
8                                                                   No. 17‐3390 

Railroad Co. v. Tompkins, 304 U.S. 64 (1938); C.W. ex rel. Wood 
v. Textron, Inc., 807 F.3d 827, 831 (7th Cir. 2015). 
    First,  the  district  court  granted  summary  judgment  to 
Givaudan on plaintiffs’ claims for strict liability, negligence, 
and  failure  to  warn.  Some  months  later,3  the  district  court 
granted summary judgment to Givaudan on plaintiffs’ design 
defect claim.4 
                                         II. Discussion 
A. Standard of Review 
    We review de novo the district court’s grant of summary 
judgment, which is proper only if there is no genuine issue of 
material fact. Piltch  v.  Ford  Motor  Co.,  778 F.3d 628,  631 (7th 
Cir.  2015).  A  genuine  issue  of  material  fact  exists  whenever 
“there  is  sufficient  evidence  favoring  the  non‐moving  party 
for a jury to return a verdict for that party.” Anderson, 477 U.S. 
at 249. Summary judgment is proper only “if the admissible 
evidence considered as a whole shows that ‘there is no genu‐
ine dispute as to any material fact and the movant is entitled 
to judgment as a matter of law.’” Dynegy Marketing & Trade v. 
Multiut Corp., 648 F.3d 506, 517 (7th Cir. 2011) (quoting FED. 


                                                 
3 The Honorable Larry McKinney presided over this case through the dis‐
trict court’s June 1, 2017 decision and order granting summary judgment 
on  the  claims  for  strict  liability,  negligence,  and  failure  to  warn.  After 
Judge  McKinney  passed  away,  the  Honorable  Sarah  Evans  Barker  pre‐
sided over the case and issued the October 18, 2017 decision and order on 
the remaining claim of design defect. 
4 In its October 18, 2017 decision and order the district court also denied 
the plaintiffs’ motion to reconsider the district court’s June 1, 2017 sum‐
mary judgment order. 
No. 17‐3390                                                           9

R. CIV. P. 56(a)). The nonmovant bears the burden of demon‐
strating that such a genuine issue of material fact exists. See 
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 
586–87 (1986); Trask‐Morton v. Motel 6 Operating L.P., 534 F.3d 
672, 677 (7th Cir. 2008). 
B.  Failure  to  Warn,  and  the  Sophisticated  Intermediary  
    Doctrine 
    In Indiana, when a user or consumer sues a manufacturer 
for physical harm caused by a product, the Act governs the 
case regardless of the legal theory. Piltch, 778 F.3d at 632 (cit‐
ing IND. CODE § 34‐20‐1‐1). Under the Act, a plaintiff must es‐
tablish that “(1) he or she was harmed by a product; (2) the 
product was sold ‘in a defective condition unreasonably dan‐
gerous to any user or consumer; (3) the plaintiff was a fore‐
seeable user or consumer; (4) the defendant was in the busi‐
ness  of selling the product; and (5)  the product reached  the 
consumer or user in the condition it was sold.” Id. “The Act 
provides that a plaintiff can satisfy the second element–that 
the product was defective–by showing one of the following: a 
design defect, a manufacturing defect, or a failure to warn.” 
Ritchie v. Glidden Co., 242 F.3d 713, 720 (7th Cir. 2001) (citing 
Natural Gas Odorizing, Inc. v. Downs, 685 N.E.2d 155, 161 (Ind. 
Ct. App. 1997)). 
    “[I]n an action based on … an alleged failure to provide 
adequate  warnings  or  instructions  regarding  the  use  of  the 
product, the party making the claim must establish that the 
manufacturer or seller failed to exercise reasonable care under 
the  circumstances  in  …  providing  the  warnings  or  instruc‐
tions.”  IND.  CODE §  34‐20‐2‐2. Under Indiana law, there  is  a 
duty to warn reasonably foreseeable users of all “latent dan‐
ger[s]  inherent  in  the  product’s  use.”  First  Nat’l  Bank  &  Tr. 
10                                                    No. 17‐3390 

Corp v. Am. Eurocopter Corp., 378 F.3d 682, 690 (7th Cir. 2004) 
(quoting Taylor v. Monsanto, 150 F.3d 806, 808 (7th Cir. 1998), 
overruled  on other grounds  by Hill v.  Tangherlini, 724 F.3d  965 
(7th Cir. 2013)); Nat. Gas Odorizing, 685 N.E.2d at 161 (“[A] la‐
tent danger will, without more, cause the product to be un‐
reasonably dangerous as marketed.”) The duty is to warn of 
the hidden danger itself, or the risks from a recognized dan‐
ger  that  far  exceed  that  contemplated  by  the  ordinary  con‐
sumer. Am. Eurocopter Corp., 378 F.3d at 690. 
     For the employees to show that the butter flavorings were 
defective under the Act and to prevail on their failure to warn 
claim,  they  must  show  Givaudan  had  a  duty  to  adequately 
warn about a latent dangerous characteristic, and Givaudan 
breached that duty by failing to so warn. See Nat. Gas Odoriz‐
ing, 685  N.E.2d  at  161. Rather  than Givaudan  breaching the 
duty,  the  district  court  ruled  that  Givaudan  discharged  its 
duty  to  warn  by  reasonably  relying  on  ConAgra,  the  plain‐
tiffs’ employer, to warn them about any dangers from diace‐
tyl. 
    The duty to warn usually cannot be delegated, although 
Indiana  law  recognizes  an  exception  to  this  general  rule, 
called the sophisticated intermediary doctrine. Id. at 163 (cit‐
ing RESTATEMENT (SECOND) OF TORTS, § 388). The doctrine has 
three requirements: “(1) the product is sold to an intermedi‐
ary  with  knowledge  or  sophistication  equal  to  that  of  the 
manufacturer; (2) the manufacturer adequately warns this in‐
termediary; and (3) the manufacturer can reasonably rely on 
the  intermediary  to  warn  the  ultimate  consumer.”  Am.  Eu‐
rocopter Corp., 378 F.3d at 691. Courts interpreting Indiana law 
have  enumerated  additional  factors  to  be  considered  when 
deciding if the sophisticated intermediary doctrine applies: 
No. 17‐3390                                                          11

        [T]he likelihood or unlikelihood that harm will 
        occur if the [intermediary] does not pass on the 
        warning to the ultimate user, the trivial nature 
        of the probable harm, the probability or improb‐
        ability  that  the  particular  [intermediary]  will 
        not pass on the warning and the ease or burden 
        of  the  giving  of  the  warning  by  the  manufac‐
        turer to the ultimate user. 
Nat.  Gas  Odorizing,  685  N.E.2d  at  163  (brackets  in  original) 
(quoting Dole Food v. North Carolina Foam Indus., Inc., 188 Ariz. 
298,  303  (App.  1996));  see  also  Ritchie,  242  F.3d  at  724;  Am. 
Eurocopter, 378 F.3d at 692.  
     Whether a manufacturer has discharged its duty under the 
sophisticated intermediary doctrine is “almost always a ques‐
tion for the trier of fact.” Ritchie, 242 F.3d at 724; Am. Eurocop‐
ter, 378 F.3d at 692 (“In general, summary judgment should 
not be granted in favor of a manufacturer based on the sophis‐
ticated  intermediary  doctrine.”)  (citation  omitted);  see  also 
Hathaway v. Cintas Corp. Svcs., Inc., 903 F. Supp. 2d 669, 676 
(N.D.  Ind.  2012)  (citation  omitted);  Nat.  Gas  Odorizing,  685 
N.E.2d  at  164  (“Whether  a  manufacturer  has  discharged  its 
duty under the sophisticated intermediary doctrine is almost 
always a question for the trier of fact.”) This admonition fol‐
lows from the fact‐bound inquiries the parties litigate: What 
was  the  knowledge  or  sophistication  of  the  intermediary? 
How did that knowledge or sophistication compare with that 
of  the  manufacturer?  Were  warnings  given,  and  if  so  were 
12                                                                    No. 17‐3390 


they adequate?5 What harm could occur if warnings were not 
relayed,  and  how  much?  What  is  the  ease  or  burden  of  the 
giving of the warning? Was it reasonable for the manufacturer 
to rely on the intermediary to warn the ultimate users of dan‐
ger?  A  jury,  the  archetypal  determiner  of  “reasonableness,” 
usually makes those decisions,6 although this rule has excep‐
tions. See Am. Eurocopter Corp. 378 F.3d at 691–93; Taylor, 150 
F.3d at 808–09; Hathaway, 903 F. Supp. 2d at 675–78. 


                                                 
5  “In  general,  the  adequacy  of  the  warning  is  a  question  of  fact  for  the 
jury.” Am. Eurocopter Corp., 378 F.3d at 691 (citing Nat. Gas Odorizing, 685 
N.E.2d at 161). 
6 See RESTATEMENT (SECOND) OF TORTS § 388, cmt. n, which notes the rea‐
sonableness question proper for the jury:  
           Giving  to  the  third  person  through  whom  the  chattel  is 
           supplied all the information necessary to its safe use is not 
           in all cases sufficient to relieve the supplier from liability. 
           It  is  merely  a  means  by  which  this  information  is  to  be 
           conveyed to those who are to use the chattel. The question 
           remains whether this method gives a reasonable assurance that 
           the  information  will  reach  those  whose  safety  depends  upon 
           their having it. All sorts of chattels may be supplied for the 
           use of others, through all sorts of third persons under an 
           infinite variety of circumstances. This being true, it is ob‐
           viously  impossible  to  state  in  advance  any  set  of  rules 
           which will automatically determine in all cases whether 
           one  supplying  a  chattel  for  the  use  of  others  through  a 
           third person has satisfied his duty to those who are to use 
           the chattel by informing the third person of the dangerous 
           character of the chattel, or of the precautions which must 
           be exercised in using it in order to make its use safe. 
(Emphasis added.) 
No. 17‐3390                                                          13

    The  employees’  failure  to  warn  claim  focuses  on  Givau‐
dan’s manufacturing and supply of butter flavorings, their ac‐
companying material safety data sheets, and the lack of warn‐
ings  that  the  flavorings  contained  diacetyl  which  can  cause 
respiratory disease. As a result of Givaudan’s failure to ade‐
quately instruct and warn of the dangers of diacetyl, the em‐
ployees contend Givaudan’s butter flavorings were defective 
and  unreasonably  dangerous  when  put  to  their  reasonably 
anticipated use. Givaudan responds that the district court cor‐
rectly granted it summary judgment because it relied on the 
employees’  sophisticated  and  knowledgeable  employer, 
ConAgra,  to  warn  its  employees  of  any  dangers  associated 
with Givaudan’s butter flavorings. Givaudan asserts its mate‐
rial safety data sheets sufficiently acquitted its responsibilities 
about the use and handling of diacetyl. Givaudan maintains 
ConAgra knew everything Givaudan did. 
    The district court concluded on summary judgment that 
the duty to warn had effectively passed from Givaudan the 
flavor  manufacturer  to  ConAgra  the  employer  for  two  rea‐
sons: (1) “neither Givaudan, nor its  hired professionals, nor 
its trade association discovered any connection between res‐
piratory  problems  at  flavoring  plants  and  diacetyl  in  the 
1990s”  and  (2)  “ConAgra  knew  as  much  if  not  more  than 
Givaudan with respect to the danger of butter flavors.”7 But 
in arriving at these reasons, the district court did not always 
adhere to the rule that in considering a summary judgment 
motion, “[t]he evidence of the non‐movant is to be believed, 
and all justifiable inferences are to be drawn in [the non‐mo‐
vant’s]  favor.”  Anderson,  477  U.S.  at  255;  Sojka  v.  Bovis  Lend 

                                                 
7  2017 WL 2378258 at *10–*11. 
14                                                       No. 17‐3390 

Lease, Inc., 686 F.3d 394, 397 (7th Cir. 2012). Factual inferences 
were made contrary to the employees’ evidence. 
    In  its  first  reason—that  Givaudan  did  not  discover  any 
connection  in  the  1990’s  between  employees’  respiratory 
problems at its plants and diacetyl—the district court failed to 
properly account for the employees’ evidence. This included 
the occurrences of bronchiolitis obliterans at Givaudan’s plant, 
the resulting injuries to Givaudan employees, the investiga‐
tion of the outbreak, and the development and implementa‐
tion of an employee protection program at Givaudan related 
to the outbreak. 
    Givaudan  responds  that  its  1990s  investigation  related 
specifically to diacetyl, not butter flavorings. That characteri‐
zation does not give full weight, though, to what transpired 
at  Givaudan’s  predecessor  companies,  and  the  policies  and 
procedures Givaudan adopted as a result of the bronchiolitis 
obliterans outbreak. Those policies and procedures governed 
the use and handling of diacetyl, and were designed to reduce 
the risk of personal injuries. The district court saw no differ‐
ence in these policies for liquid diacetyl, and diacetyl in a mix‐
ture,  such  as  included  in  butter  flavoring.  Givaudan  bets 
heavily on this distinction as relieving it from having to pass 
on its knowledge from the 1980s and 1990s to ConAgra. But 
while a jury could find that the policies Givaudan instituted 
applied to only pure liquid diacetyl, a jury also could read the 
policy to apply to mixtures (“or a product where liquid diac‐
etyl  is  present”).  That  the  policies  could  be  so  read  renders 
this  a  fact  question  not  for  summary  judgment.  Givaudan 
pushes  back,  seeing  a  distinction  in  the  procedures  for  raw 
ingredients  versus  for  a  mixture,  and  proclaims  a  sophisti‐
No. 17‐3390                                                         15

cated intermediary would know the difference. Such an inter‐
mediary cannot know such a difference, though, if Givaudan 
does  not  relay  the  quantity  of  the  substance  to  ConAgra. 
Givaudan maintains this information is a trade secret and it 
chose  not  to  include  that  information  in  the  material  data 
safety sheets. 
     Also  on  this  first  reason,  the  district  court’s  conclusion 
does not  fully  account  for  Givaudan  cutting short the  work 
done by the physicians whom it retained to study the bronchi‐
olitis  obliterans  outbreak  in  the  1990s,  as  well  as  Givaudan 
placing restrictions  on  these physicians’  work and its  docu‐
mentation. A jury could reasonably conclude that since then 
Givaudan has known of diacetyl’s dangers, and the need to 
protect its own employees and the users of its products. 
    The district court’s second reason for applying the sophis‐
ticated  intermediary  doctrine  was  that  “ConAgra  knew  as 
much if not more than Givaudan with respect to the danger 
of butter flavors.” The parties pull and tug on this question, 
Givaudan  citing  information  it  believes  ConAgra  knew  or 
should have known, and ConAgra contrasting what it knew 
from Givaudan with what ConAgra found out later. The rec‐
ord, viewed through the proper lens, reveals factual disputes 
and  discrepancies  between  what  Givaudan  knew  and 
ConAgra knew.  
    This second reason incorrectly relied on Givaudan’s view 
of the evidence, rather than the employees’. The only source 
cited for some of the critical information related to ConAgra’s 
alleged knowledge of flavoring‐related problems was Givau‐
dan’s  interrogatory  answers.  Some  information,  such  as 
ConAgra’s  size  and  sophistication,  does  not  even  relate  to 
ConAgra’s knowledge of the dangers of diacetyl. By failing to 
16                                                       No. 17‐3390 

credit evidence that contradicted its key factual conclusions, 
the  district  court  improperly  “weigh[ed]  the  evidence”  and 
resolved disputed issues in favor of the moving party, Ander‐
son, 477 U.S. at 249, inappropriate at the summary judgment 
stage. 
    On this second reason, the district court also did not view 
the  employees’  evidence  in  a  light  most  favorable  to  them. 
Givaudan had received information from its trade association 
about  diacetyl’s  harmful  effects.  Givaudan  had  suffered  its 
own  outbreak  of  bronchiolitis  obliterans.  Givaudan  had  hired 
scientists to investigate who narrowed the cause of the out‐
break to three suspected chemical compounds, one of which 
was  diacetyl.  Injuries  and  a  death  among  its  employees  re‐
sulted in Givaudan implementing its own policies aimed spe‐
cifically  at  diacetyl.  From  these  facts,  a  jury  could  conclude 
that Givaudan knew more than ConAgra about diacetyl and 
its harmful effects, the decision point as to whether or not the 
sophisticated intermediary doctrine applies. 
    Another example of differing knowledge between Givau‐
dan and ConAgra is when employees should, or need not, use 
a  respirator  when  handling  diacetyl  or  products  containing 
diacetyl. Givaudan contends “there is no evidence to suggest 
that the respirator requirement was implemented to prevent 
lung  disease.”  To  Givaudan,  “the  procedures  were  imple‐
mented months before Tastemaker first discovered that it had 
any employees with breathing issues and only to prevent eye 
irritation,  not  lung  disease.”  But  the  evidence  on  which 
Givaudan relies is from an individual who cannot place the 
implementation of the policy before the bronchiolitis obliterans 
outbreak, and who had no first‐hand knowledge of the reason 
for the policy. 
No. 17‐3390                                                      17

    An additional reasonable inference for the employees re‐
jected by the district court was in the memoranda ConAgra 
sent  its  employees  following  the  bronchiolitis  obliterans  out‐
break in Missouri. ConAgra attempted to reassure its employ‐
ees  that  Rensselaer  had  different  handling  procedures  and 
ventilation, so such an outbreak would not be repeated in In‐
diana.  A  reasonable  inference  from  the  memoranda  is  that 
ConAgra  concluded  there  was  a  ventilation  problem  at  the 
other company’s Missouri plant, not with Givaudan’s butter 
flavoring. The district court rejected this inference as implau‐
sible, but a jury makes that call. 
    Given this view of the evidence, the sophisticated interme‐
diary doctrine does not fit. ConAgra is not bound by the same 
regulations as Givaudan, as an employer can rely on the ma‐
terial  safety  data  sheets  provided  by  the  manufacturer. 
ConAgra  relied  on  the  warnings  and  safe  handling  instruc‐
tions  in  Givaudan’s  material  safety  data  sheets.  Givaudan 
knew this. Givaudan did not share with ConAgra the possi‐
bility that diacetyl could be the source of bronchiolitis obliterans 
among Givaudan’s workers. 
    These  examples  rebut  Givaudan’s  contention  that  while 
Givaudan  supplied  ConAgra’s  Rensselaer  plant  with  butter 
flavorings containing diacetyl, ConAgra had the same infor‐
mation as Givaudan. A jury, rather than the district court by 
summary  judgment,  should  resolve  these  factual  disputes 
about what the manufacturer knew versus what the employer 
knew, and thus whether the employer was a sophisticated in‐
termediary. 
18                                                   No. 17‐3390 

    Now summary judgment is not precluded in all cases with 
a  defense  that  the  sophisticated  intermediary  doctrine  re‐
leases a manufacturer. But Givaudan’s attempts to analogize 
this case to those precedents fail. 
    Like the helicopter manufacturer and the helicopter pas‐
sengers  in  American  Eurocopter,  Givaudan  contends  it  and 
ConAgra  had  the  same  level  of  knowledge  of  the  possible 
harm. Yet as noted, genuine and material factual disputes ex‐
ist about the parties’ relative knowledge of diacetyl and the 
butter  flavoring.  American  Eurocopter  also  involved  unique 
facts: business executives had been warned explicitly and re‐
peatedly from exiting a helicopter while the rotor blades were 
in motion, yet they insisted on so disembarking. 378 F.3d at 
693. Here, ConAgra did not warn its employees that inhaling 
diacetyl  could  cause  permanent  lung  damage.  Unlike  in 
American Eurocopter, the ConAgra  employees did not  refuse 
to wear a respirator or other items of personal protection fol‐
lowing an explicit or repeated warning, as they could not re‐
ject a warning they were never provided. 
    Another  decision Givaudan  relies  on, Taylor, also  differs 
materially. In Taylor, employees of a corporate user of chemi‐
cals  sued  their  manufacturer  alleging  failure  to  warn  (and 
other theories). The manufacturer raised the sophisticated in‐
termediary  doctrine.  We  noted  “Indiana  courts  have  in  the 
past taken a broad, multi‐factor view of the level of sophisti‐
cation  required  under  the  ‘sophisticated  intermediary  doc‐
trine.’” 150 F.3d at 809 (citations omitted); Unlike the differ‐
ences in knowledge between ConAgra and Givaudan, in Tay‐
lor the user of chemicals gave their manufacturer individual‐
ized specifications, and the user had vast in‐house expertise 
and had participated in federal and industry task forces and 
No. 17‐3390                                                                         19

committees  on  the  chemicals.  Id.  at  808–09.  Other  cases  in 
which  summary  judgment  was  granted  under  the  sophisti‐
cated intermediary doctrine are also factually distinguishable 
from  this  case.  E.g.,  Hathaway,  903  F.  Supp.  2d  at  676–78 
(parties’ written rental agreement expressly discharged sup‐
pliers’ duty to warn). 
    Viewing the evidence in the employees’ favor, and draw‐
ing  justifiable  inferences  for  them,  a  reasonable  jury  could 
conclude that Givaudan failed to discharge its duty to warn 
the plaintiff employees on the dangers of diacetyl. Thus, sum‐
mary judgment should not have been granted to Givaudan on 
plaintiffs’ failure to warn claim.8 
C. Common Law Negligence Claim 
    In its first summary judgment decision, the district court 
concluded that the employees’ claim for common law negli‐
gence against Givaudan was subsumed by the Act, which ap‐
plies to all claims “brought by a user or consumer.” IND. CODE 
§ 34‐20‐1‐1. The employees submitted they were not “users or 
consumers” under the Act, relying on cases of distributors or 
“middle  men”  of  products.  Although  Indiana  courts  have 
held  that  individuals  who  fell  within  these  groupings  were 
not “users or consumers,” the district court concluded that the 
employees  did  not  act  as  “middle  men”  or  distributors. 

                                                 
8  Both  parties  reference  Stults  v.  International  Flavors  &  Fragrances,  31  F. 
Supp.  3d  1015  (N.D.  Iowa  2014),  in  which  the  district  court  determined 
that a reasonable jury could conclude that flavor manufacturing defend‐
ants withheld pertinent safety information from ConAgra. Because Givau‐
dan was not a party to Stults, in which a consumer plaintiff sued, rather 
than  an  employee,  and  the  case  involved  Michigan  rather  than  Indiana 
law, the case was not persuasive.  
20                                                         No. 17‐3390 

According to the district court, because the employees were 
users of the butter flavoring, any claim against Givaudan, a 
manufacturer, must be brought under the Act. 
    On appeal, the employees raise the same argument, con‐
tending that “[w]orkers who come into contact with the prod‐
uct  before  it  is  sold  to  the  public  in  general  are  usually  not 
considered consumers.” Again, the employees assert they are 
not  end  users,  but  work  for  an  intermediary,  and  that  their 
common law negligence claim survives.  
     The  Indiana  law the employees rely  upon does not sup‐
port their position, however. In Thiele v. Faygo Beverage, Inc., 
489 N.E.2d 562 (Ind. Ct. App. 1986), a warehouse worker was 
injured while moving a case of beverages. The Indiana Court 
of Appeals noted cases had established that the phrase “user 
or consumer” in the Act “does not include intermediaries in 
the distributive chain.” Id. at 588. The plaintiff in Thiele, there‐
fore, was not entitled to the Act’s benefits because “the legis‐
lature has required a ‘sale’ to a ‘first consuming entity’ before 
the  protection  afforded  by  the  Act  is  triggered,  and  Robert 
Thiele’s injury occurred before such a transaction took place.” 
Id.  
    The other case employees note, Keen v. Nestle Waters North 
America, Inc., 2012 WL 1365444 (S.D. Ind. Apr. 19, 2012), also 
involved  an  employee  injured while  moving  beverages  at  a 
supermarket. Id. at *1. In Keen, the district court determined 
that  the  supermarket’s  employees  were  “middle  men”  em‐
ployees, like the plaintiff in Thiele. Id. at *5; Thiele, 489 N.E.2d 
at 585.  
   Unlike  in  Thiele  and  Keen,  ConAgra  and  its  employees 
used  the  butter  flavorings  as  an  ingredient  in  ConAgra’s 
No. 17‐3390                                                         21

microwave  popcorn.  ConAgra  was  the  first  consuming  en‐
tity—not a “middle  man”—for further sale of  butter flavor‐
ings to the public. ConAgra incorporated Givaudan’s butter 
flavoring into its microwave popcorn which was sold to the 
public. ConAgra was a user or consumer within the meaning 
of the Act, as were ConAgra’s employees, who fall within the 
Act and its definition of “user or consumer” as recognized in 
Thiele. 
    The Indiana Supreme Court has ruled that under the Indi‐
ana Product Liability Act “an employee of a ‘consuming en‐
tity,’ … falls under the definition of ‘user or consumer’ estab‐
lished in Thiele.” Butler v. City of Peru, 733 N.E.2d 912, 919 (Ind. 
2000). So the district court did not err by granting Givaudan 
summary  judgment  on  plaintiffs’  common  law  negligence 
claim  which  is  preempted  by  the  Indiana  Product  Liability 
Act.  
D. Design Defect Claim 
    Under  the  Act,  a  plaintiff  also  can  prove  that  a  product 
was sold “in a defective condition unreasonably dangerous to 
any user or consumer” (IND.  CODE § 34‐20‐1‐1) by showing a 
design defect. See Ritchie, 242 F.3d at 720 (citing Nat. Gas Odor‐
izing,  Inc.  685  N.E.2d  at  161).  “[A]  defective‐design  plaintiff 
must establish that the defective condition rendered the prod‐
uct ‘unreasonably dangerous.’” Weigle v. SPX Corp., 729 F.3d 
724,  735  (7th  Cir.  2013)  (quoting  IND.  CODE  §  34‐20‐2‐1). 
“[D]efective‐design claims sound in negligence, so a party al‐
leging a design defect ‘must establish that the manufacturer 
or seller failed to exercise reasonable care under the circum‐
stances  in  designing  the  product.’”  Id.  at  734  (quoting  IND. 
CODE § 34‐20‐2‐2). To demonstrate a design defect under In‐
diana law, “the plaintiff must compare the costs and benefits 
22                                                   No. 17‐3390 

of  alternative  designs”  and  “show  that  another  design  not 
only could have prevented the injury but also was cost‐effec‐
tive under general negligence principles.” Piltch, 778 F.3d at 
632 (quoting Pries v. Honda Motor Co., 31 F.3d 543, 545–46 (7th 
Cir.  1994)).  This  demonstration  requires  expert  testimony 
because a lay jury would not be able to establish and compare 
the costs and  benefits of a diacetyl‐free butter flavor design 
with Givaudan’s butter design containing diacetyl, or that an 
alternative diacetyl‐free design was cost‐effective. 
   In its second dispositive order, the district court granted 
Givaudan  summary  judgment  on  the  employees’  design 
defect claim. The district court noted how expert testimony is 
required on the topic of costs and benefits of alternative de‐
signs, and to show that another design could have prevented 
the injury and was also cost‐effective. Because the employees 
provided “no expert testimony on the costs and benefits of a 
diacetyl‐free butter flavor or that the diacetyl‐free butter fla‐
vors that existed prior to 2007 were cost‐effective alternatives 
under general negligence principles,” the  district court con‐
cluded that the employees had not met their burden on their 
design defect claim.  
    On  appeal,  the  employees  contend  they  have  presented 
evidence to survive summary judgment on this claim. They 
assert  the  butter  flavorings  Givaudan  sold  were  designed 
defectively because they contained diacetyl, and refer to their 
expert witnesses who opined that butter flavorings contain‐
ing  diacetyl  caused  this  lung  disease  from  which  plaintiffs 
suffer. The employees also refer to Givaudan’s expert witness 
who testified to the availability and use of diacetyl‐free butter 
flavors since before Givaudan supplied products to ConAgra.  
No. 17‐3390                                                       23

    None of the evidence the employees point to shows that 
Givaudan’s  butter  flavorings  were  defective.  See  IND.  CODE 
§§ 34‐20‐2‐1,  34‐20‐2‐2.  Instead,  on  this  point  the  employees 
offer  conclusory  factual  assertions,  without  explanation  or 
supporting data. See McMahon v. Bunn‐O‐Matic Corp., 150 F.3d 
651, 658 (7th Cir. 1998) (“[a]n expert who supplies nothing but 
a  bottom  line  supplies  nothing  of  value  to  the  judicial  pro‐
cess”) (citations omitted). The employees’ evidence that alter‐
natives  to  diacetyl  existed  before  2007  also  does  not  prove 
Givaudan negligently designed the flavorings. See Bourne v. 
Marty Gilman, Inc., 452 F.3d 632, 638 (7th Cir. 2006) (“mere ex‐
istence of a safer product is not sufficient to establish liabil‐
ity”). Nor does their evidence show viable alternatives to di‐
acetyl before 2007. The employees designated as an expert a 
senior flavor chemist at Givaudan who has worked at Givau‐
dan making artificial butter flavors since the early 1990s who 
testified there was one butter flavoring without diacetyl. But 
the chemist did not testify that the flavoring was used for pop‐
corn,  he  acknowledged  diacetyl  had  uniquely  potent  butter 
flavor, and he said when Givaudan started reformulating fla‐
vors to eliminate diacetyl, the new products were “not … the 
same and [did] not taste the same.” 
   Statistical evidence would have been helpful on a design 
defect  claim  like  this:  How  many  employees  worked  in  the 
plant? How many worked with butter flavorings? How many 
have  contracted  the  claimed  disease,  within  the  plant  and 
throughout  the  country?  The  employees  presented  no  such 
evidence. 
   The employees also have not come forward with evidence 
that  at  the  time  ConAgra  was  purchasing  butter  flavorings 
from Givaudan for the Rensselaer plant, diacetyl‐free butter 
24                                                       No. 17‐3390 

flavorings, if used, would have prevented the employees’ in‐
juries. Cf. id. at 637–38. In Bourne, the plaintiffs’ expert failed 
to provide how a finder of fact could evaluate the frequency 
of  injuries  caused  by  the  product,  or  calculate  the  extent  to 
which  risk  would  actually  be  reduced  by  the  alternative 
designs, or justify the cost of those alternatives relative to the 
benefits of the alleged defective product. Id.  
    Here,  the  evidence  the  employees  offer  on  frequency  of 
harm is even less detailed than in Bourne. The senior Givau‐
dan flavor chemist who testified Givaudan made a diacetyl‐
free butter flavor in the early 1990s did not testify about the 
costs or benefits of that product. The employees did not pro‐
vide evidence of an alternative, cost‐effective butter flavoring 
design  that  would  have  prevented  bronchiolitis  obliterans.  In 
fact,  the  employees  weakened  their  position  in  the  district 
court  when  they  admitted  many  diacetyl  substitutes  have 
been linked to lung disease. Once they noted “diacetyl‐substi‐
tutes may be just as harmful as diacetyl,” and cited various 
studies.  In  the  absence  of  such  evidence,  the  employees’ 
design defect theory fails, and the district court did not err in 
granting summary judgment to Givaudan on this claim. 
                          III. Conclusion 
    For these reasons, we AFFIRM the grant of summary judg‐
ment  to  Givaudan  on  the  employees’  claims  other  than  the 
failure to warn,  REVERSE the grant of summary judgment on 
the employees’ duty to warn claim based on the sophisticated 
intermediary doctrine, and REMAND  for further proceedings 
on that claim.